Citation Nr: 9906484	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  95-32 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from August 1989 to February 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision, in which the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied service connection for low 
back disability.

The Board notes that, in a Form 21-4138 filing dated in 
December 1998, the appellant withdrew his claim for service 
connection for abnormal EKG reading.


REMAND

Service medical records show that the appellant was treated 
for complaint of low back pain in October 1993.  On his 
Report of Medical History upon separation, dated in February 
1994, he voiced complaint of "recurrent back pain."

Post- service, the appellant first sought VA outpatient 
treatment for complaint of low back pain on January 1995.  At 
that time, he was prescribed Ibuprofen and Robaxin based upon 
a diagnosis of "chronic [low back pain] (musculoligamentous 
strain.)"  In February 1995, he was prescribed Naprosyn as 
treatment for a paraspinal strain.  X- ray examination, 
conducted in March 1995, revealed mild degenerative joint 
disease (DJD) of the lumbosacral spine and partial 
sacralization of L- 5.

In March 1995, VA spine examination indicated a diagnosis of 
"low back pain - undetermined etiology."  X- ray 
examination revealed 4 lumbar type vertebrae with 
sacralization of L5 bilaterally.  DJD of the lumbar spine was 
not noted.  In December 1998, the appellant testified to 
recurrent back pain since the October 1993 injury during 
service.  He denied any intercurrent injury.

The Board is of the opinion that, based upon the particular 
facts of this case, the appellant should be afforded another 
VA examination to determine the nature and etiology of his 
current back disability.  In this respect, service medical 
records do show treatment for low back pain in October 1993 
and, upon separation in February 1994, he voiced complaint of 
recurrent back pain.  He has testified to continuity of 
symptomatology since his separation from service.  See Savage 
v. Gober, 10 Vet.App. 488 (1997); 38 C.F.R. § 3.303(b) 
(1998).  Additionally, it is unclear that the VA examining 
physician who conducted the spine examination in March 1995 
had reviewed the contents of the claims folder.  As such, VA 
orthopedic examination, with benefit of review of the claims 
folder, is necessary in order to reconcile the conflicting 
diagnoses.  See 38 C.F.R. § 4.2 (1998).

Accordingly, this appeal is REMANDED to the RO for the 
following further actions:

1.  The RO should request records of the 
appellant's VA treatment for his back disability 
from April 1996 to the present time.

2.  The appellant is hereby notified of his right 
to submit any additional evidence and argument in 
support of his claim while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet.App. 129, 141 
(1992).

2.  Following the receipt of any additional 
records, the appellant should be afforded VA 
examination by an orthopedic specialist for the 
purpose of determining the nature and etiology of 
his back disability.  The examiner should review 
the contents of the claims file, and obtain 
relevant history from the appellant.  Following 
the examination, the examiner should express 
opinion on the following questions: 1) What is the 
diagnosis, or diagnoses, of lumbar spine 
disorder(s); (2) Which of the diagnoses (if any) 
represents an acquired low back disorder and which 
(if any) represents a congenital/developmental low 
back disorder; (3) Is it at least as likely as not 
that any acquired lumbar spine disability is the 
result of injury during active service or, 
alternatively had its onset in service; and (4) If 
a congenital/developmental low back disorder is 
present, did such disorder undergo permanent 
increase in severity in service that was beyond 
the natural progress of the disorder?  The 
examiner must provide a rationale for the opinions 
expressed.  The claims folder and a copy of this 
remand should be made available to the examiner.

3.  If the appellant fails to report for the VA 
examination, the RO should notify him of the 
requirements of 38 C.F.R. § 3.655 and give him the 
opportunity to explain any good cause for missing 
the examination.

4.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

5. After completion of the above- referenced 
development, the RO should readjudicate the issue 
of service connection for low back condition with 
consideration given to all the evidence of record, 
to include any additional medical evidence 
obtained by the RO pursuant to this remand, the 
provisions of 38 C.F.R. § 3.303(b) (1998), and the 
holding in Savage.  If any benefit sought on 
appeal, for which a notice of disagreement has 
been filed, remains denied, the appellant and his 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be forwarded to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
resolution of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 5 -


